Seward & Kissel LLP treet, N.W. Suite 800 Washington, DC20001 Telephone: (202) 661-7141 Facsimile: (202) 737-5184 May 1, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Morgan Creek Global Equity Long/Short Institutional Fund File No: 811-22461 Dear Sir or Madam: Filed herewith, on behalf of Morgan Creek Global Equity Long/Short Institutional Fund, a Delaware statutory trust (the “Fund”), is Amendment No. 10 under the Investment Company Act of 1940, as amended, to the registration statement on Form N-2 of the Fund (the “registration statement”).Certain disclosure of the Fund for the fiscal year ended March 31, 2014 will be added to the Prospectus and Statement of Additional Information in a subsequent post-effective amendment. We respectfully request that the subsequent post-effective amendment be declared effective by the Commission on June 30, 2014. Please note that Amendment No. 10 reflects the upcoming structural change to the Fund and the Global Equity Long/Short Master Fund (“Master Fund”). In an effort to streamline administrative and operational processes and reduce expenses, the assets of the Master Fund will be transferred to the Fund as of July 1, 2014, the same date of the Prospectus.Currently, the Fund acts as a feeder and invests all of its assets into the Master Fund.As of July 1, 2014, the Fund will become a stand-alone entity and will invest its assets directly into underlying funds and securities, while the Master Fund will cease to exist.The Morgan Creek Opportunity Fund, Ltd. will, in turn, invest the majority of its assets in the Fund.It is important to note that the underlying fund strategy and investment holdings will not change as a result of the transfer. Morgan Creek Capital Management LLC, the adviser to the Fund, expects that the transaction will be tax-free and Fund counsel will issue an opinion to this effect. Please direct any comments or questions to Bibb L. Strench at (202) 661-7141. Sincerely, /s/ Bibb L. Strench Bibb L. Strench
